[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               OCT 31, 2008
                                No. 08-11025                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D.C. Docket No. 06-00054-CV-JTC-3

YOLANDA REEVES,


                                                              Plaintiff-Appellant,

                                     versus

MIKE YEAGER,
Sheriff, Cowetta County, Georgia Sheriff
Department,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (October 31, 2008)
Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       Yolanda Reeves, an African-American female, appeals from the district

court’s grant of summary judgment in favor of her employer, Sheriff Mike

Yeager,1 in her employment discrimination suit, filed pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). The present dispute arose after

Yeager discharged Brown because he believed that she called a friend to warn her

that the Sheriff’s Office received evidence that the friend’s daughter-in-law was

involved in illegal activity. Brown, however, claimed that Yeager unlawfully

terminated her employment because of her race and gender.

       On appeal, Reeves argues that (1) she established a prima facie case of race

and gender discrimination because she presented evidence that similarly situated

employees were treated more favorably; and (2) the reasons given for her

termination were a pretext for unlawful race and gender discrimination. We

review a district court’s grant of summary judgment de novo. Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007).




       1
         This suit was ultimately brought only against the Coweta County Sheriff’s Office, not
Sheriff Mike Yeager, but as Yeager’s name remains on the case style, it will be used throughout
this opinion when referring to the defendant.

                                               2
      A prima facie case of disparate treatment is established when the plaintiff

demonstrates that she “was a qualified member of a protected class and was

subjected to an adverse employment action in contrast with similarly situated

employees outside the protected class.” Wilson v. B/E Aerospace, Inc., 376 F.3d

1079, 1087 (11th Cir. 2004).

      The record here shows that while Reeves’s alleged comparators all engaged

in misconduct, they were not involved in or accused of the same or similar

misconduct as Reeves. None of the misconduct involved warning a friend of a

possible criminal investigation involving the friend’s relative. Therefore, we

conclude that Reeves failed to establish a prima facie case of race and gender

discrimination because her alleged comparators were not similarly situated in that

their actions were not nearly identical to Reeves’s informing her friend that the

Sheriff’s Office discovered a photograph possibly linking the friend’s daughter-in-

law to criminal activity.

      We note, however, that even if Reeves had successfully established a prima

facie case of race and gender discrimination, the district court correctly found that

she did not present sufficient evidence for a reasonable jury to conclude that

Yeager’s articulated reasons for terminating her employment were pretexts for

unlawful race or gender discrimination. Reeves admitted that she had acted



                                           3
inappropriately in warning her friend. Her employer’s belief that Reeves

jeopardized a criminal investigation and could have jeopardized the investigators

themselves was a legitimate and non-discriminatory reason for her termination.

      AFFIRMED.




                                         4